DETAILED ACTION
This Office action is in response to the election filed on 04 April 2022.  Claim(s) 1-20 are pending in the application.  Claims 1-10 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, on which claims 11-20 are readable, in the reply filed on 04 April 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al., US Patent 8446004 B2.
With respect to claim 11, Loh discloses a body (40, fig. 1C) including a first cavity (see annotated of figure 1C below) passing through an upper surface, a second cavity (see annotated figure 1C below) passing through a lower surface, and a plurality of surfaces (surface inclined to the second cavity and vertical surface in the second cavity) configured to connect the first cavity (see annotated figure 1C below) and the second cavity (see annotated figure 1C below); a substrate (20 and 30, fig. 1C) disposed on the lower surface of the body (40, fig. 1C); and a semiconductor device (see annotated figure 1C below) disposed in one surface of the substrate (20 and 30, fig. 1C) to be inserted into the second cavity (see annotated figure 1C below) and positioned in the body (40, fig. 1C).
With respect to claim 12, Loh discloses wherein the plurality of surfaces (surface inclined to the second cavity and vertical surface in the second cavity) includes a first surface (inclined surface of the body, fig. 1C) which is connected to the second cavity (see annotated figure 1C below) and extends to be outwardly inclined, and a second surface (vertical surface in the second cavity as shown below in figure 1C) which is connected to the first cavity (see annotated figure 1C below) to vertically extend toward the substrate (20 and 30, fig. 1C) and meets the first surface (inclined surface of the body, fig. 1C).
With respect to claim 14, Loh discloses the first cavity (see annotated figure 1C below) with a polygonal shape (as shown in Loh figure 1C the shape is a quadrilateral which also call a polygonal shape) and the second surface (vertical surface in the second cavity as shown below in figure 1C) is disposed between neighboring corners of the body (40, fig. 1C) .
With respect to claim 15, Loh discloses wherein a vertical width of the second surface (vertical surface in the second cavity as shown below in figure 1C) is formed to decrease in a direction toward the corner, and thus the second surface (vertical surface in the second cavity as shown below in figure 1C) has a semicircular shape (as shown in figure 1C that the second surface has a semicircular shape at the vertical width of the surface decreases in a direction toward the outer upper corner of body 40).
With respect to claim 16, Loh discloses a first boundary between the first surface (inclined surface of the body, fig. 1C) and the second surface (vertical surface in the second cavity as shown below in figure 1C) has a shape of a first curved line (as shown in figure 1 and 2 that the first curved line is a circular curved line); a second boundary between the first surface (inclined surface of the body, fig. 1C) and the second cavity (see annotated figure 1C below) has a shape of a first curve line (as shown in figure 1 and 2 that the second curved line is also a circular curved line); and the first curved line (as shown in figure 1 and 2 that the first curved line is a circular curved line) and the first curve line (as shown in figure 1 and 2 that the second curved line is also a circular curved line) have the same curvature.
With respect to claim 17, Loh discloses comprising a light transmission member (70, fig. 1C) provided with a plurality of coupling portions coupled to a plurality of protruding portions disposed at an upper corner of the body (40, fig. 1C), and fixed to the body (40, fig. 1C) by coupling of the plurality of protruding portions and the plurality of coupling portions, as shown in Fig. 1C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loh et al., US Patent 8446004 B2; in view of Latz et al., US Patent 5043716 A.
With respect to claim 13, Loh discloses the first surface (inclined surface of the body, fig. 1C), however, Loh does not disclose the first surface has a parabolic shape of which a cross-sectional area increases in a direction away from the substrate (20 and 30, fig. 1C). Latz discloses a first surface of a body layer 12 can have a parabolic shape of which a cross-sectional area increases in a direction away from the substrate 10. Therefore, it would have been obvious to a person having ordinary skill in the art that the first surface in the known semiconductor device could have a parabolic shape in light of the disclosure of Latz, since this can improve light emitting effectiveness.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al., US Patent 8446004 B2
With respect to claim 18, Loh discloses first cavity and second cavity, however, Loh does not disclose in figure 1 or 2 the device has multiple light emitting devices wherein a plurality of first cavities and second cavities are formed in the body (40, fig. 1C). Loh discloses in column 5, lines 15-16 that a plurality of light emitting die packages can be manufactured simultaneously. Therefore, it would have been obvious to the skilled artisan that a plurality of light emitting packages could be fabricated, thereby forming a plurality of first and second cavities in the body 40. Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
With respect to claim 19, Loh discloses wherein the body (40, fig. 1C) includes a plurality of conductive portions (22, fig. 1A-C) disposed in a first direction and insulation lines (see annotated figure 1B below) disposed between the plurality of conductive portions (22, fig. 1A-C).
With respect to claim 20, Loh discloses wherein the insulation lines (see annotated figure 1B below) are disposed in a second direction crossing the first direction to pass through the plurality of cavities.

    PNG
    media_image1.png
    397
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    481
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822